NO. 12-13-00179-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

KEVIN BLAIR,                                    §      APPEAL FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Kevin Blair appeals his conviction for stalking.      In one issue on appeal, Appellant
challenges the legal sufficiency of the evidence to support his conviction. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with stalking, a second degree felony. Appellant
pleaded ―not guilty,‖ and the case proceeded to a jury trial. At the conclusion of the trial, the
jury found Appellant guilty of stalking as charged in the indictment, and assessed his punishment
at twenty years of imprisonment and a $10,000.00 fine. This appeal followed.


                                      LEGAL SUFFICIENCY
       In his sole issue on appeal, Appellant argues that the evidence is legally insufficient to
support his conviction.
Standard of Review and Applicable Law
       In Texas, the Jackson v. Virginia standard is the only standard that a reviewing court
should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the state is required to prove beyond a reasonable doubt. Brooks v. State,
323 S.W.3d 893, 912 (Tex. Crim. App. 2010). The relevant question is whether, after viewing
the evidence in the light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). This standard gives full play to
the responsibility of the trier of fact to fairly resolve conflicts in the testimony, to weigh the
evidence, and to draw reasonable inferences from basic facts to ultimate facts. Padilla v. State,
326 S.W.3d 195, 200 (Tex. Crim. App. 2010).
       When the record supports conflicting inferences, we presume that the factfinder resolved
the conflicts in favor of the prosecution and therefore defer to that determination. Clayton v.
State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). Direct and circumstantial evidence are
treated equally. Id. Circumstantial evidence is as probative as direct evidence in establishing the
guilt of an actor, and circumstantial evidence alone can be sufficient to establish guilt. Hooper v.
State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). A conclusion of guilt can rest on the combined
and cumulative force of all the incriminating circumstances. Hernandez v. State, 190 S.W.3d
856, 864 (Tex. App.—Corpus Christi 2006, no pet.).
       A person commits the offense of stalking if the person, on more than one occasion and
pursuant to the same scheme or course of conduct that is directed specifically at another person,
knowingly engages in conduct that (1) the actor knows or reasonably believes the other person
will regard as threatening bodily injury or death for the other person, (2) causes the other person
to be placed in fear of bodily injury or death, and (3) would cause a reasonable person to fear
bodily injury or death for herself. See TEX. PENAL CODE ANN. § 42.072(a)(1)(A), (2), (3)(A)
(West 2011 & Supp. 2013). A person acts knowingly, or with knowledge, with respect to the
nature of his conduct or to circumstances surrounding his conduct when he is aware of the nature
of his conduct or that the circumstances exist. TEX. PENAL CODE ANN. § 6.03(b) (West 2011). A
person acts knowingly, or with knowledge, with respect to a result of his conduct when he is
aware that his conduct is reasonably certain to cause the result. Id. Proof of a culpable mental
state invariably depends on circumstantial evidence and may be inferred from any facts tending
to prove its existence, including the acts, words, and conduct of the accused. Hart v. State, 89
S.W.3d 61, 64 (Tex. Crim. App. 2002); Pomier v. State, 326 S.W.3d 373, 381 (Tex. App.—
Houston [14th Dist.] 2010, no pet.).




                                                 2
Analysis
       In this case, Appellant contends only that the evidence is legally insufficient to establish
that he knew or reasonably believed the victim would regard his conduct as threatening bodily
injury or death for her. The evidence shows that Lydia Pedraza lived next door to Appellant’s
aunt and that Appellant lived in the house on the other side of his aunt. In 2006, Appellant’s
nephew and Appellant approached Pedraza as she was cleaning her car. Appellant’s nephew
said that he wanted her to meet Appellant. He also told her that Appellant wanted her telephone
number and wanted to get to know her. Pedraza told them that she was not interested and that
she had a boyfriend. At that point, Appellant and his nephew left. The next day when Pedraza
returned home from work, she discovered a letter from Appellant on her door. He stated that he
wanted to get to know her and take her out, and that he ―wanted [her] to be [his] boo.‖ Pedraza
called law enforcement and purchased an alarm for her house.
       Pedraza testified that beginning in February 2012, when she left her house for work,
Appellant stood on the other side of the fence separating her house from his aunt’s house, facing
her, and wanting to talk to her. He was in the same place waiting for her every day when she
returned from work.     She stated that she received telephone calls, texts, and emails from
Appellant as she walked into her house. Pedraza described the area near the fence as formerly
covered with brush, shrubs, or trees. Eventually, she said, a portion of the area was cleared
where Appellant stood or sat and watched her. According to Pedraza, Appellant had a ―clear
shot‖ to see her coming and going from her house. She realized then that she was being
watched, and became afraid because she lived alone.
       Pedraza decided to call law enforcement because she wanted the text messages and
telephone calls from Appellant to stop. Pedraza informed the Smith County sheriff’s deputy who
responded to her call on February 21, 2012, that she lived alone and was afraid. The deputy
testified that Pedraza was scared for her safety and ―kind of a little hysterical.‖ She told the
deputy that Appellant kept calling her ―nonstop‖ and texting her. He said that while he was at
Pedraza’s house, Appellant called her two or three times. The deputy spoke with Appellant and
told him not to call her. After meeting with Appellant, the deputy told him to stay away from
Pedraza and to stop calling or texting her.
       Pedraza stated that she ignored most of the texts and telephone calls from Appellant from
February to June 2012. However, in one text exchange with Appellant in May 2012, Appellant



                                                3
texted her that Jesus had appeared to him in a dream and told him that he needed a Christian
wife. He asked if she was the one that God was speaking of, stated that he would be at church
that night, and asked if they could read the Bible and pray together. Pedraza responded by
telling him to leave her alone and not to text or call her ―ever.‖ He responded by telling her that
she would never hear from him again. Records from Verizon Wireless showed that from
February 1, 2012, through July 1, 2012, Appellant made approximately one hundred twenty-
three calls to Pedraza’s telephone number, including twenty-three calls between February 18 and
21; eight calls between May 14 and 15; and nine calls on May 20. The records also showed that
Appellant texted Pedraza approximately sixty-five times from February 1, 2012, through May 4,
2012.
         Pedraza testified that she saw Appellant when he came to her church. She received a text
message from Appellant informing her that he wanted to come to church, go home with her
afterwards, and study the Bible with her. She informed members of her church what had
occurred. Two of her church friends, one a former police officer, testified that Appellant showed
up at their church in 2012. One of them testified that Appellant was ―very‖ adamant about
having a Bible study with Pedraza and that the friend was ―pretty plain‖ that it was not going to
happen. The other church friend, the former police officer, explained to Appellant that his
actions were illegal, that he was stalking Pedraza, and that it would not be allowed in the church.
He also told Appellant that he was not going to be allowed to confront her or talk to her.
However, Appellant came back to the church two or three times. The former police officer
testified that both times, he repeated what he had told Appellant during their first confrontation.
He said that both times, Appellant stated that he needed to talk to Pedraza.
         On June 15, 2012, Appellant contacted the Smith County sheriff’s office to report that he
had heard some glass breaking. Appellant told the deputy who responded that he went to the
side of the house and saw two individuals running from the back of his neighbor’s residence. He
told the deputy that his neighbor, Pedraza, had been gone approximately five days. The deputy
found a broken window behind the residence and attempted to contact Pedraza, but was unable to
do so.
         At that time, Pedraza had been at a church retreat in Kentucky for a week. When she
returned on June 16, she discovered the middle room in her home had been broken into and she
contacted law enforcement. She believed that Appellant had broken into her house and informed



                                                 4
the deputy who responded to her call. Later that evening, Appellant knocked on her door.
Pedraza left her house and stayed with a neighbor because she was too scared to stay at her
house. When she returned home to gather supplies for her weekend job, she noticed Appellant
sitting in his aunt’s yard watching her. Later, she observed Appellant outside the neighbor’s
house where she had been staying. Eventually, Pedraza moved out of her house, lived in a crisis
center, sold her home, and acquired a handgun because she was scared of Appellant. At trial, she
was still scared that Appellant could physically injure or kill her.
       On June 18, 2012, Pedraza filed a report with the Smith County sheriff’s office regarding
Appellant and his actions since 2006. According to the deputy taking the report, Pedraza was
―pretty concerned.‖     Based on prior reports and information from Pedraza, the deputies
investigating the matter believed that Appellant might have been the individual who entered her
residence. One of the deputies testified that Pedraza was worried ―to the point of almost being
scared.‖ The deputies talked to Appellant and went to the location in Appellant’s back yard
where he allegedly saw the two individuals leave Pedraza’s house. One of the deputies testified
that there was ―no way‖ anyone could see the back window of Pedraza’s house from the location
Appellant described. Appellant told one of the deputies that he cared for Pedraza and that he
loved her. Appellant wanted the deputy to tell Pedraza that he loved her and wanted to be with
her ―forever.‖   The next day, the deputies spoke to Appellant again, and he attempted to
communicate with Pedraza through the deputies during their conversation.           At one point,
Appellant admitted that he entered Pedraza’s house because he had not seen her in a few days,
and wanted to see what she was like and how she lived.
       One of the deputies testified that on July 9, 2012, Appellant called him and wanted to
know if he had conveyed the message to Pedraza. He told Appellant that he did, but also stated
that Appellant needed to stay away from her and not have any contact with her. Jeremy Black, a
detective in the major crimes division of the Smith County sheriff’s office who was investigating
Appellant’s case, testified that Appellant contacted him by telephone on July 9, 2012. Detective
Black stated that he recorded the conversation. In that conversation, Appellant denied contacting
Pedraza since being told not to do so by the deputies on July 18, 2012. He also stated that he had
not seen her since the burglary. However, Detective Black noted that telephone records showed
Appellant called Pedraza on July 20, 2012, and that Pedraza saw him outside her car while
staying at a friend’s house after the burglary.



                                                  5
         In summary, the evidence shows that Pedraza repeatedly asked Appellant to stop calling
or texting her. She also reported Appellant’s conduct to law enforcement on a number of
occasions. After each report, one or more law enforcement officers told Appellant to stay away
from Pedraza. Her church friends, one of whom was a former police officer, also warned
Appellant several times to stop trying to call or text Pedraza. The former police officer even
warned Appellant that he was stalking Pedraza and that his conduct was illegal.
         Appellant’s decision to ignore the requests of Pedraza and her church friends, as well as
the warnings from law enforcement officers, reveals his knowledge about his conduct. See, e.g.,
McGowan v. State, 375 S.W.3d 585, 591 (Tex. App.–Houston [14th Dist.] 2012, pet. ref’d)
(holding that defendant’s decision to ignore warnings from stepbrother and law enforcement
officers revealed his knowledge that stalking victim would regard his conduct as threatening
bodily injury or death); Allen v. State, 218 S.W.3d 905, 909 (Tex. App.–Beaumont 2007, no
pet.) (holding that jury could rationally conclude defendant’s ―behavior, which persisted after a
police officer warned him to stop, revealed a subjective awareness that his actions had placed the
complainant in fear of bodily injury‖). Thus, from the evidence that Appellant continued his
behavior, a rational jury could have inferred that Appellant knew or reasonably believed Pedraza
would regard his conduct as threatening bodily injury or death to her. Accordingly, we conclude
that the jury reasonably could have found the essential elements of stalking beyond a reasonable
doubt. See TEX. PENAL CODE ANN. § 42.072(a)(1)(A). We overrule Appellant’s sole issue.


                                                    DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.


                                                                  SAM GRIFFITH
                                                                     Justice

Opinion delivered January 15, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                            (DO NOT PUBLISH)




                                                           6
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          JANUARY 15, 2014


                                          NO. 12-13-00179-CR


                                         KEVIN BLAIR,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1255-12)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Sam Griffith, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.